UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL PERKINS,

                                  Plaintiff,
                                                                 1:19-CV-9333 (CM)
                      -against-
                                                                 CIVIL JUDGMENT
 PREVIL,

                                  Defendants.

          Pursuant to the orders issued December 6, 2019, and January 24, 2020, dismissing this

action without prejudice and recognizing Plaintiff as barred under 28 U.S.C. § 1915(g),

          IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed without

prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. 28 U.S.C. § 1915(g).

Plaintiff continues to be barred from filing any federal civil action under the in forma pauperis

(IFP) statute while a prisoner unless Plaintiff is under imminent danger of serious physical injury.

See id.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

          IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      January 24, 2020
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
